712 F.2d 1444
229 U.S.App.D.C. 412
John BRIGGS, et al., Appellants,v.Guy GOODWIN, et al.
No. 80-2269.
United States Court of Appeals,District of Columbia Circuit.
July 8, 1983.

Before GINSBURG, Circuit Judge, and BAZELON and MacKINNON, Senior Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for rehearing filed herein, and this Court having entered a judgment on January 11, 1983, 698 F.2d 486, reversing the decision of the United States District Court for the District of Columbia for the reasons set forth in an opinion for the Court filed that same day, and this Court being of the view that its earlier disposition should be set aside, it is


2
ORDERED, by this Court, that appellee's petition for rehearing is granted and this Court's judgment and opinion filed herein on January 11, 1983 are hereby vacated, for the reasons set forth in an opinion for the Court filed this date.